PER CURIAM.
This is an action upon a life insurance policy issued by the defendant company. The defense was that the policy had lapsed for non-payment of premium. Since it had been heavily borrowed against by the insured the period of extended insurance was very short and had expired some time prior to his death.
The case is in federal court because of diversity of citizenship, the legal questions presented are controlled by New Jersey law. The various questions, and the New Jersey decisions relevant thereto, with one exception, are all analyzed and discussed by the District Judge. 59 F.Supp. 721. We agree with his analysis and the conclusions he reached. A further discussion by us would be only a restatement in our own words of points already satisfactorily discussed.
The one additional point relates to certain exhibits, marked D6 and D7 which the trial judge originally rejected but subsequently received. We think they were clearly admissible under the statute. 28 U.S.C.A. § 695. See Pollack v. Metropolitan Life Insurance Co., 3 Cir., 138 F.2d 123, 1943.
The judgment is affirmed.